Order, Supreme Court, New York County (David Saxe, J.), entered April 18, 1995, which granted defendant’s motion for pendente lite relief to the extent of awarding defendant, inter alia, $100 per week temporary maintenance and $150 per week child support, and directing plaintiff to pay all rent, insurance and utilities of the martial residence, to maintain on behalf of defendant and the parties’ infant child *183all existing policies of medical and dental insurance and to pay $5,000 interim counsel fees, and order, same court and Justice entered May 31, 1995, which, inter alia, denied plaintiff’s motion to renew, unanimously affirmed, without costs.
The appropriate remedy for any perceived inequities in a pendente lite award is a prompt trial where the facts may be examined in far greater detail and where a more accurate appraisal of the financial situations of the parties may be obtained (Sayer v Sayer, 130 AD2d 407, 407-408). While there may be uncertainty here as to whether plaintiff-husband’s income from a successful family business is limited, as he claims, to his reported salary, this pendente lite award cannot be found to be so onerous as to deprive plaintiff of income and assets necessary to meet his own expenses. Plaintiff’s motion for renewal was properly denied since the "new evidence” which was submitted was not in evidentiary form and consisted of double hearsay. Plaintiff’s remaining contentions are without merit. Concur — Sullivan, J. P., Milonas, Rosenberger, Kupferman and Mazzarelli, JJ.